Exhibit 10.1

SEPARATION AND EXCHANGE AGREEMENT

by and among

BRAZIL INTERACTIVE MEDIA, INC.,

BIMI, INC.

and

BRAZIL INVESTMENTS HOLDING LLC

 

SEPARATION AND EXCHANGE AGREEMENT dated as of the date of signature below (this
“Agreement”) by and among Brazil Interactive Media, Inc., a Delaware corporation
(the “Company”), BIMI, Inc., a Delaware corporation and wholly-owned subsidiary
of the Company (“BIMI Sub”), and Brazil Investments Holding, LLC, a Delaware
limited liability company with entity number 5210015 and formerly named Brazil
Interactive Holdings, LLC (“BIMI Holding” and, together with the Company and
BIMI Sub, collectively, the “Parties,” and each a “Party”).

RECITALS

WHEREAS, on March 13, 2013, the Company entered into an Agreement and Plan of
Merger, by and among the Company, BIMI Holding, BIMI Sub and BIMI Acquisition
Corp. (the “Merger Agreement”), by which BIMI Holding became the majority
stockholder of the Company and BIMI Sub became a wholly-owned subsidiary of the
Company; and

WHEREAS, the Boards of Directors of the Parties have determined that it is in
the best interest of the Parties and their respective stockholders to separate
BIMI Sub from the Company, and have expressly approved such a divestiture by
this Agreement; and

WHEREAS, in furtherance of the foregoing, Boards of Directors of the Parties
have determined that it is in the best interest of the Parties and their
respective stockholders to enter into a transaction in the manner provided in
this Agreement whereby the Company will exchange all of the outstanding equity
of BIMI Sub, consisting of one million (1,000,000) shares of common stock,
$0.0001 par value (the “Sub Shares”), to BIMI Holding, in exchange for
35,000,000 shares of common stock, par value $0.00001 per share, of the Company
(the “Exchange Shares”) from BIMI Holding for return to treasury, on the terms
and subject to the conditions set forth herein (the “Exchange”);

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained in this Agreement, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the Parties hereby agree
as follows:

ARTICLE I

THE SHARES AND THE EXCHANGE SHARES 

Section 1.1 The Shares. The Exchange Shares shall be transferred to the Company,
and the Sub Shares shall be transferred to BIMI Holding, pursuant to Article
II hereof.

ARTICLE II

THE EXCHANGE

Section 2.1 The Exchange. Upon the terms and subject to the conditions of this
Agreement, the Company agrees to assign and sell to BIMI Holding, the Sub
Shares, and in exchange therefore at the Exchange Closing (as defined
hereinafter), BIMI Sub shall assign and sell to the Company the Exchange Shares.

 

 



Section 2.2 Exchange Closing. At the Exchange Closing, the Company will deliver
a certificate representing the Sub Shares to BIMI Holding, and BIMI Holding will
deliver certificates representing the Exchange Shares to the Company for return
to treasury. Subject to the satisfaction of the conditions set forth in Article
VII, the time and date of such deliveries shall be on a date and at a place to
be specified by the Parties (the “Exchange Closing”), which date is scheduled
for Friday, March 28, 2014, but may be changed at the Company’s discretion, and
is conditional upon the satisfaction or waiver of the conditions set forth
in Article VII.



ARTICLE III



THE BUSINESS SEPARATION



Section 3.1 Business Separation.  On the terms and subject to the conditions set
forth in this Agreement, prior to the Exchange Closing, the Company shall, and
shall cause BIMI Sub and each other subsidiary of the Company to, effect each of
the transactions set forth in this Article III of this Agreement, which
transactions (collectively, the “Business Separation”) shall take place as
provided below.



Section 3.2 Assets and Liabilities. The Parties agree that the Company and BIMI
Sub each shall retain all assets and liabilities in their name, and to take any
and all actions necessary so that, at the Exchange Closing, (i) the Company will
own or be liable for all existing Company assets and liabilities, as set forth
and limited in Annex A to this Agreement, and (ii) BIMI Sub will own or be
liable for, all existing BIMI Sub assets and liabilities, including all assets
and liabilities of BIMI Sub’s subsidiaries.



(a) In furtherance of the foregoing, the Parties agree that, as of the Exchange
Closing, each Party will be deemed to have beneficial ownership of all of the
assets, together with all rights and privileges incident thereto, and will be
deemed to have all of the liabilities, and all duties, obligations and
responsibilities incident thereto, that such Party is intended to have pursuant
to the terms of this Agreement.



(b) As of the Exchange Closing, BIMI Sub and its subsidiaries shall have no
liability for any debt or obligation listed in Annex A of this Agreement, and
furthermore, no liability whatsoever for any other debt or obligation of the
Company, in the United States of America, including but not limited to any
obligation in the United States of America to Cellcast UK Limited, its
subsidiaries or affiliates. This Agreement shall not affect the pre-existing
debts and liabilities of BIMI Sub subsidiaries in Brazil.



(c) As of the Exchange Closing, the Company shall retain liability for the debts
or obligations listed in Annex A to this Agreement, and for any other debt or
obligation of the Company in the United States of Americaf not listed in Annex
A.



Section 3.3 Termination of Intercompany Agreements.

(a) Except as set forth in Section 3.3(b), the Company, on behalf of itself and
each of its subsidiaries, and BIMI Sub, on behalf of itself and each of its
subsidiaries, hereby terminate, effective as of the Exchange Closing, any and
all intercompany agreements.  No such terminated intercompany agreement will be
of any further force or effect from and after the Exchange Closing and all
Parties shall be released from all liabilities thereunder. Each Party shall
take, or cause to be taken, any and all actions as may be reasonably necessary
to effect the foregoing.



(b) The provisions of Section 3.3(a) shall not apply to this Agreement, which
shall continue to be outstanding after the Exchange, nor any confidentiality,
non-disclosure, release of liability and hold harmless agreements among any
Parties. 



Section 3.4 No Intercompany Accounts.  The Parties agree that there are no
intercompany accounts outstanding between the Company and BIMI Sub or any of
BIMI Sub’s subsidiaries.

 

 





Section 3.5 Bank Accounts; Cash Balances.  The Parties agree that the Company
and BIMI Sub each shall retain all bank and brokerage accounts held in their
respective names, with such cash balances as may exist.



(a) On or prior to the Exchange Closing, each Party agrees to take all actions
necessary to amend all contracts or agreements governing each bank and brokerage
account owned by any Party (the “Accounts”) so that such Accounts, if currently
linked (whether by automatic withdrawal, automatic deposit or any other
authorization to transfer funds from or to) to any Account owned by any other
Party, are de-linked from the Accounts owned by such other Party.



(b) Each Party agrees to take all actions necessary to amend all agreements
governing the Accounts so that such Accounts, if currently linked, are de-linked
from such other Parties’ Accounts.



Section 3.6 Resignation.   On or prior to the Exchange Closing:



(a) The Company shall deliver to BIMI Holding the resignation or evidence of
removal, effective as of the Exchange Closing, of the officers and directors of
BIMI Sub.



(b) BIMI Sub shall deliver to the Company the resignation or evidence of
removal, effective as of the Exchange Closing, of Andrea Villas Boas as director
of the Company.

Section 3.7 Transaction Expenses. All legal fees and other expenses incurred on
behalf of the Parties in connection with this Agreement shall be the individual
responsibility of the respective Party incurring such expense.

Section 3.8 2013 Company Audit Participation. The Company shall, at the
Company’s expense, conduct a 2013 fiscal year audit of the books, records and
financial statements of the Company and its subsidiaries, including BIMI, Inc.,
Brazil Interactive Media Participacões, Ltda. and EsoTV Brasil Promoção
Publicidade Licenciamento e Comércio Ltda. (the “2013 Audit”). Irrespective of
the timing of the 2013 Audit, whether it should occur prior or subsequent to the
Exchange Closing, BIMI Sub and BIMI Holding agree and promise to take any and
all actions necessary, including but not limited to providing access to books
and records, all financial information, all banking statements, and all other
data necessary to complete the 2013 Audit to the Company and its auditors, and
any and all action necessary to cause BIMI Sub and each other subsidiary of BIMI
Sub, including Brazil Interactive Media Participacões, Ltda. and EsoTV Brasil
Promoção Publicidade Licenciamento e Comércio Ltda., to comply with and
facilitate the completion of the 2013 Audit.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to BIMI Holding as of the date hereof that:

Section 4.1 Existence and Power. BIMI Sub is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.
The Company and BIMI Sub have the requisite corporate power and authority to
enter into and perform their obligations under this Agreement.

Section 4.2 Capitalization of BIMI Sub. The authorized capital stock of BIMI Sub
consists of 100,000,000 shares of capital stock, divided into two classes with
80,000,000 shares designated as common stock at $.0001 par value (the “Common
Stock”) and 20,000,000 shares designated as preferred stock at $.0001 par value
(the “Preferred Stock”), of which, as of the Exchange Closing, no more than
1,000,000 shares of Common Stock are issued and outstanding, and no shares of
Preferred Stock are issued and outstanding. All of the issued and outstanding
shares of BIMI Sub Common Stock have been duly authorized and validly issued and
are fully paid, nonassessable and free of preemptive rights, with no personal
liability attaching to the ownership thereof.

Section 4.3 Authorization. The execution, delivery and performance of this
Agreement has been duly authorized by all necessary action on the part of the
Company, and this Agreement is a valid and binding obligation of the Company,
enforceable against it in accordance with their terms.

 

 



Section 4.4 Board Approvals. The transactions contemplated by this Agreement,
including without limitation the exchange of the Shares and the compliance with
the terms of this Agreement, have been unanimously adopted, approved and
declared advisable unanimously by the Board of Directors of the Company.



Section 4.5 No Debts or Obligations. BIMI Sub has no debt, obligation, or
liabilities whatsoever, neither independently nor for any debt or obligation of
the Company, including but not limited to any obligation to Cellcast UK Limited,
its subsidiaries or affiliates.

Section 4.6 Non-Contravention. The execution, delivery and performance of this
Agreement, and the consummation by the Company of the transactions contemplated
hereby, will not conflict with, violate or result in a breach of any provision
of, or constitute a default (or an event which, with notice or lapse of time or
both would constitute a default) under, or result in the termination of or
accelerate the performance required by, or result in a right of termination or
acceleration under, any provision of the articles of incorporation or bylaws of
the Company or the articles of incorporation, charter, bylaws or other governing
instrument of any subsidiary of the Company.

Section 4.7 Purchase for Own Account. The Company is acquiring the Exchange
Shares for its own account and not with a view to the distribution thereof in
violation of the Securities Act of 1933, as amended, and the rules and
regulations of the Securities and Exchange Commission (the “SEC”) promulgated
thereunder (the “Securities Act”).

Section 4.8 Private Placement. The Company understands that (i) the Exchange
Shares have not been registered under the Securities Act or any state securities
laws, by reason of their issuance by the Company in a transaction exempt from
the registration requirements thereof and (ii) the Exchange Shares may not be
sold unless such disposition is registered under the Securities Act and
applicable state securities laws or is exempt from registration thereunder. The
Company represents that it is an institutional “accredited investor” (as defined
in Rule 501(a) of Regulation D under the Securities Act).

Section 4.9 Legend. Each certificate representing an Exchange Share will bear a
legend to the following effect unless the Company determines otherwise in
compliance with applicable law:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THE SHARES HAVE BEEN
ACQUIRED FOR INVESTMENT AND NEITHER THIS SHARE NOR ANY INTEREST OR PARTICIPATION
HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH
TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT.”

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BIMI HOLDING 

BIMI Holding represents and warrants to the Company as of the date hereof that:

Section 5.1 Existence and Power. BIMI Holding is duly organized and validly
existing under the laws of the state of its organization and has all requisite
power and authority to enter into and perform its obligations under this
Agreement.

Section 5.2 Authorization. The execution, delivery and performance of this
Agreement has been duly authorized by all necessary action on the part of BIMI
Holding, and this Agreement is a valid and binding obligation of BIMI Holding,
enforceable against it in accordance with its terms.

 

 



Section 5.3 Ownership. BIMI Holding holds the Exchange Shares in its name and
when exchanged, the Exchange Shares will be assigned to the Company free and
clear of any and all competing interests, liens or claims by any other party.
The Exchange Shares represent all of BIMI Holding’s equity interest in the
Company, and neither BIMI Holding nor its beneficial owners and/or managers have
any claim against the Company or any other person or entity whatsoever for any
further interest in the Company. The Exchange has been duly authorized by all
necessary corporate action. When assigned and sold against receipt of the
consideration therefor, the Exchange Shares will be validly issued, fully paid
and nonassessable, will not subject the holders thereof to personal liability
and will not be issued in violation of preemptive rights or competing claims.

Section 5.4 Non-Contravention. The execution, delivery and performance of this
Agreement will not conflict with, violate or result in a breach of any provision
of, or constitute a default (or an event which, with notice or lapse of time or
both would constitute a default) under, or result in the termination of or
accelerate the performance required by, or result in a right of termination or
acceleration under, any provision of the organizational or governing documents
of BIMI Holding.

Section 5.5 Purchase for Own Account. BIMI Holding is acquiring the Shares for
its own account and not with a view to the distribution thereof in violation of
the Securities Act.

Section 5.6 Private Placement. BIMI Holding understands that (i) the Sub Shares
have not been registered under the Securities Act or any state securities laws,
by reason of their issuance by BIMI Sub in a transaction exempt from the
registration requirements thereof and (ii) the Sub Shares may not be sold unless
such disposition is registered under the Securities Act and applicable state
securities laws or is exempt from registration thereunder. BIMI Holding
represents that it is an institutional “accredited investor” (as defined in Rule
501(a) of Regulation D under the Securities Act).

Section 5.7 Legend. Each certificate representing the Sub Shares will bear a
legend to the following effect unless the Company determines otherwise in
compliance with applicable law:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THE SHARES HAVE BEEN
ACQUIRED FOR INVESTMENT AND NEITHER THIS SHARE NOR ANY INTEREST OR PARTICIPATION
HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH
TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT.”

ARTICLE VI

CONDITIONS TO CLOSING

Section 7.1 Conditions to Each Party’s Obligation To Effect the Exchange. The
respective obligations of the parties hereunder to effect the Exchange shall be
subject to the following conditions:

(a) No Injunctions or Restraints; Illegality. No order, injunction or decree
issued by any court or agency of competent jurisdiction or other law preventing
or making illegal the consummation of the Exchange shall be in effect.

 

Section 7.2 Conditions to the Obligations of the Company. The obligations of the
Company hereunder to effect the Exchange shall be subject to the satisfaction,
or waiver by the Company, of the following conditions:

 

 



(a) 2013 Company Audit Participation. The Company shall, at the Company’s
expense, conduct a 2013 fiscal year audit of the books, records and financial
statements of the Company and its subsidiaries, including BIMI, Inc., Brazil
Interactive Media Participacões, Ltda. and EsoTV Brasil Promoção Publicidade
Licenciamento e Comércio Ltda. (the “2013 Audit”). Irrespective of the timing of
the 2013 Audit, whether it should occur prior or subsequent to the Exchange
Closing, BIMI Sub and BIMI Holding agree and promise to take any and all actions
necessary, including but not limited to providing access to books and records,
all financial information, all banking statements, and all other data necessary
to complete the 2013 Audit to the Company and its auditors, to cause BIMI Sub
and each other subsidiary of the Company, including Brazil Interactive Media
Participacões, Ltda. and EsoTV Brasil Promoção Publicidade Licenciamento e
Comércio Ltda., to comply with and facilitate the completion of the 2013 Audit.

(b) No Injunctions or Restraints; Illegality. No order, injunction or decree
issued by any court or agency of competent jurisdiction or other law preventing
or making illegal BIMI Holding’s unrestricted and unlimited right to vote the
Shares shall be in effect.



(c) No Other Event. No other event or development shall have occurred or failed
to occur that, in the judgment of the board of directors of the Company, in its
sole discretion, prevents the consummation of the Transactions or any portion
thereof or makes the consummation of the Transactions inadvisable.



Section 7.3 Right Not to Close.  Each of the conditions set forth in Section 7.2
is for the benefit of the Company, and the board of directors of the Company
may, in its sole and absolute discretion, determine whether to waive any
condition, in whole or in part.  Any determination made by the board of
directors of the Company concerning the satisfaction or waiver of any or all of
the conditions in Section 7.2 will be conclusive and binding on the Parties. 
The satisfaction of the conditions set forth in Section 7.2 will not create any
obligation on the part of the Company to effect the Exchange or in any way limit
the Company’s right to terminate this Agreement as set forth in Section 8.1.

ARTICLE VII

TERMINATION

Section 7.1 Injunction; Illegality. This Agreement may be terminated at any time
prior to the Exchange Closing by Company if (a) an order, injunction or decree
shall have been issued by any court or agency of competent jurisdiction and
shall be nonappealable, or other law shall have been issued preventing or making
illegal the completion of the Exchange or the other transactions contemplated by
this Agreement, or (b) in the sole judgment of the Company, it is no longer in
the best interests of the Company and its shareholders to complete the Exchange.



ARTICLE VIII 

MUTUAL RELEASES; INDEMNIFICATION 

Section 8.1 Release of Pre-Exchange Claims.



(a) Effective as of the Exchange Closing, BIMI Sub and BIMI Holding do hereby,
for themselves and each of their subsidiaries, release and forever discharge the
Company and each of its subsidiaries, directors, officers and stockholders, from
any and all liabilities whatsoever, whether at law or in equity (including any
right of contribution), whether arising under any contract, by operation of law
or otherwise, existing or arising from any acts or events occurring or failing
to occur or alleged to have occurred or to have failed to occur or any
conditions existing or alleged to have existed at or before the Exchange
Closing, including in connection with this Agreement and the Exchange.



(b) Effective as of the Exchange Closing, the Company does hereby release and
forever discharge BIMI Holding, BIMI Sub, and each of their subsidiaries,
directors, officers and stockholders from any and all liabilities whatsoever to
the Company, whether at law or in equity (including any right of contribution),
whether arising under any contract, by operation of law or otherwise, existing
or arising from any acts or events occurring or failing to occur or alleged to
have occurred or to have failed to occur or any conditions existing or alleged
to have existed at or before the Exchange Closing, including in connection with
this Agreement and the Exchange.

 

 





(c) BIMI Sub shall not make, and shall not permit any subsidiary of BIMI Sub to
make, any claim or demand, or commence any action asserting any claim or demand,
including any claim of contribution or indemnification, against the Company with
respect to any liabilities released pursuant to Section 9.1(a).  The Company
shall not make any claim or demand, or commence any action asserting any claim
or demand, including any claim of contribution or any indemnification, against
BIMI Sub or its subsidiaries with respect to any liabilities released pursuant
to Section 9.1(b). BIMI Holding shall not make, and shall not permit any
subsidiary of BIMI Holding to make, any claim or demand, or commence any action
asserting any claim or demand, including any claim of contribution or
indemnification, against the Company with respect to any liabilities released
pursuant to Section 9.1(a). 



Section 8.2 Indemnification by BIMI Sub.  BIMI Sub shall indemnify, defend and
hold harmless, the Company and each of its subsidiaries, directors, officers and
stockholders, from and against any and all losses of the Company relating to,
arising out of or resulting from any of the following (without duplication):



(a) any BIMI Sub liability, including the failure of any subsidiary of BIMI Sub
or any other person to pay, perform or otherwise promptly discharge any BIMI Sub
liabilities in accordance with their respective terms, whether prior to, at or
after the Exchange Closing; and



(b) any breach by BIMI Sub or its subsidiaries of any provision of this
Agreement or that certain Settlement Agreement among the Parties dated September
3, 2013, subject to any limitations of liability provisions and other provisions
applicable to any such breach set forth therein.



Section 8.3  Survival of Indemnities.  The rights and obligations of each of the
Parties under this Article IX shall survive the Effective Date indefinitely,
unless a specific survival or other applicable period is expressly set forth
herein, and shall survive the sale or other transfer by any Party or any of its
subsidiaries of any assets or businesses or the assignment by it of any
liabilities.



Section 8.4 Limitation of Liability. EXCEPT TO THE EXTENT SPECIFICALLY PROVIDED
IN THIS AGREEMENT, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY
FOR ANY EXEMPLARY, PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE OR
SPECULATIVE DAMAGES (INCLUDING IN RESPECT OF LOST PROFITS OR REVENUES), HOWEVER
CAUSED AND ON ANY THEORY OF LIABILITY (INCLUDING NEGLIGENCE) ARISING IN ANY WAY
OUT OF ANY PROVISION OF THIS AGREEMENT, WHETHER OR NOT SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

 



ARTICLE IX

MISCELLANEOUS



Section 9.1 Notices. All notices and other communications required or permitted
to be given under this Agreement shall be in writing and shall be deemed to have
been given if delivered personally or by facsimile or seven days after having
been sent by certified mail, return receipt requested, postage prepaid, to the
parties to this Agreement at the following address or to such other address
either party to this Agreement shall specify by notice to the other party:

 

          (a) (i) if to Company, to:        

Brazil Interactive Media, Inc.

801 Brickell Avenue, Ste. 900

Miami, FL 33131

Attention: General Counsel

    with a copy to:         Thompson Hine LLP    

Attention: Peter Gennuso

335 Madison Avenue

New York, NY 10004

    Attention:   Peter Gennuso          

 

          (b) if to Purchaser, to:        

Brazil Investments Holding LLC

16860 SW 1st Street

Pembroke Pines, Florida 33027

    Attention:   Percival Palesel              

Section 9.2 Further Assurances. Each party hereto shall do and perform or cause
to be done and performed all further acts and shall execute and deliver all
other agreements, certificates, instruments and documents as any other party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.

Section 9.3 Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
duly executed and delivered by the Parties. No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.

Section 9.4 Fees and Expenses. Each Party hereto shall pay all of its own fees
and expenses (including attorneys’ fees) incurred in connection with this
Agreement and the transactions contemplated hereby.

 

 



Section 9.5 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and assigns, provided that none of the Parties may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the consent of the other Parties hereto.

Section 9.6 Third Party Beneficiaries.  This Agreement is solely for the benefit
of the Parties and should not be deemed to confer upon third parties any remedy,
claim, liability, reimbursement, cause of action or other right in excess of
those existing without reference to this Agreement.

 

Section 9.7 Governing Law. This Agreement shall be governed and construed in
accordance with the internal laws of the State of Delaware applicable to
contracts made and wholly performed within such state, without regard to any
applicable conflicts of law principles. The parties hereto agree that any suit,
action or proceeding brought by either party to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby shall be brought in any federal or state court
located in the State of Delaware. Each of the parties hereto submits to the
jurisdiction of any such court in any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of, or in
connection with, this Agreement or the transactions contemplated hereby and
hereby irrevocably waives the benefit of jurisdiction derived from present or
future domicile or otherwise in such action or proceeding. Each party hereto
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of venue of any such suit, action or
proceeding in any such court or that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.

 

Section 9.8 Waiver Of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 9.9 Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties and/or their affiliates with respect to the subject matter
of this Agreement.

Section 9.10 Effect of Headings. The Article and Section headings herein are for
convenience only and shall not affect the construction hereof.

Section 9.11 Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be deemed to be
excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provision were so excluded and shall be enforced in
accordance with its terms to the maximum extent permitted by law.

Section 9.12 Counterparts; Third Party Beneficiaries. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures were upon the same instrument. No provision
of this Agreement shall confer upon any person other than the parties hereto any
rights or remedies hereunder.

Section 9.13 Performance.  Each Party shall cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
herein to be performed by any subsidiary or affiliate of such Party.

Section 9.14 Specific Performance. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the Parties shall be entitled to seek specific performance of the terms hereof,
this being in addition to any other remedies to which they are entitled at law
or equity.

[Remainder of page left blank – signature page is next page]

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

BRAZIL INTERACTIVE MEDIA, INC.

 

 

/s/ Corey Hollister

Name: Corey Hollister

Title: President and Chief Executive Officer

Date: May 16, 2014

 

 

BIMI, INC.

 

 

/s/ Corey Hollister

Name: Corey Hollister

Title: President and Chief Executive Officer

Date: May 16, 2014

 

 

 

BRAZIL INVESTMENTS HOLDING LLC

 

 

/s/ José Percival Palesel

Name: José Percival Palesel

Title: Manager

Date: May 16, 2014

 